SOMEBYILLE, J.
— Tbe record of tbe proceedings in tbe Probate Court, pertaining to the' partial settlement of the administration of James H. Moore, deceased, upon the estate of Simon Jacobs, was clearly admissible in this case, which is but a completion of this settlement by the appellant, McDonald, who is the administrator of Moore’s estate, and, as such, bound by all the antecedent acts and admissions of his intestate. The purpose and tendency of this record evidence — which was but a history of Moore’s administration, as far as he had made it a matter.of record — was to fasten a liability upon his estate. The fact that some of the papers connected with the administration of the estate were recorded, without being first marked “filed,” Avas immaterial; nor was the admissibility of these records destroyed by the fact that some of the papers were without particular dates as to the month. They all sufficiently appear to be authentic records of the proceedings of the Probate Court, touching the settlement of Jacobs’ estate by Moore, as his duly appointed administrator, with the will annexed.
If it be conceded that the “letter” of Moore, bearing date November 10th, I860, and in the nature of a report to the probate judge as to the matters of the estate, was improperly admitted in evidence (which is by no means certain), this would be error without injury, as the decree of the Probate Court is fully sustained without this evidence. — Gaillard v. Duke, 57 Ala. 619; Kirksey v. Kirksey, 41 Ala. 626. In fact, it could not have availed any thing, in its bearing on any issue in this case.
The valuation fixed by the probate judge upon the two slaves purchased by the administrator at his own sale, in the year 1864, and for which he was clearly liable, seems to us to be sustained by the evidence. This was the price bid by him, and they are not shown to have been worth less in good currency.
The assignments of error are not well taken, and the judgment is affirmed.